UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
SONNY AUSTIN RAMDEO,                )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 19-114 (ABJ)
                                    )
UNITED STATES                       )
DEPARTMENT OF JUSTICE,              )
                                    )
                  Defendant.        )
____________________________________)


                                 MEMORANDUM OPINION

       In this action brought pro se, plaintiff, a federal prisoner, claims that the Bureau of Prisons

(“BOP”) has improperly withheld records in violation of the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552. Defendant has moved for summary judgment under Rule 56 of the

Federal Rules of Civil Procedure [Dkt. # 13]. Upon consideration of the parties’ submissions and

the entire record, the Court finds that defendant has complied with the FOIA. So, for the reasons

explained below, defendant’s motion will be granted.

                                        BACKGROUND

       Plaintiff is incarcerated at the Allenwood Federal Correctional Institution (FCI) in White

Deer, Pennsylvania. In a FOIA request to BOP dated May 1, 2018, plaintiff sought records from

“‘the files of FCI Coleman Low’ where he was incarcerated” from May 9, 2017 through March

22, 2018. Decl. of BOP Attorney John E. Wallace ¶ 3 & Ex. A. The 15-part request sought a

variety of information, including investigatory records, reports “of evidentiary or scientific

information,” records pertaining to plaintiff, and records pertaining to three staff members, Unit



                                                 1
Manager Marcel Ramos, Special Investigative Supervisor J. Rittenhouse, and Special Housing

Unit Officer B. Solow. Id. ¶¶ 3-4.

       On June 25, 2018, BOP “issued an acknowledgment letter,” informing plaintiff that his

request was sent to the Northeast Regional Office (“NERO”) for processing that “could take up to

9 months[.]” Compl. ¶ 19. In August 2018 and October 2018, plaintiff requested updates, and on

December 3, 2018, he submitted an appeal to the Office of Information Policy (OIP) “indicating

[that] the BOP [was] improperly and intentionally delaying the response to [his] request.” Id. ¶¶

21-23. Having received no response from OIP, see id. ¶ 23, plaintiff filed this civil action on

January 11, 2019.

       By letter of May 31, 2019, BOP released 150 responsive pages to plaintiff, 107 of which

contained redactions, and it withheld 76 pages completely. Wallace Decl., Ex. B. BOP withheld

information under FOIA exemptions 2, 5, 6, 7(C), 7(E) and 7(F), codified in 5 U.S.C. § 552(b).
Id. Plaintiff wrote back on June 11, 2019. He expressed his dissatisfaction with the response and

“clarifie[d] the intent of his request” as seeking records relating “to a[n] investigation and referral

from the Office of the Inspector General in which [he] was retaliated against by staff member[s]”

Rittenhouse and Ramos. Def.’s Statement of Undisputed Material Facts (“SOF’) ¶ 6, quoting

Wallace Decl., Ex. C at 1. Plaintiff stated that Rittenhouse “fabricated documentation to retaliate”

against him “and transferr[ed” him “to another institution[,] and I am seeking the records related

to those acts which constitute ethical violations[.]” Id.

                                       LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party seeking summary judgment “bears the initial responsibility of informing the



                                                  2
district court of the basis for its motion, and identifying those portions of the pleadings, . . . together

with the affidavits, if any, which it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted). To

defeat summary judgment, the non-moving party must “designate specific facts showing that there

is a genuine issue for trial.” Id. at 324 (internal quotation marks omitted). The mere existence of

a factual dispute is insufficient to preclude summary judgment. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986). A dispute is “genuine” only if a reasonable fact-finder could find

for the non-moving party; a fact is “material” only if it is capable of affecting the outcome of the

litigation. Id. at 248; Laningham v. U.S. Navy, 813 F.2d 1236, 1241 (D.C. Cir. 1987).

        When considering a motion for summary judgment under FOIA, the court must conduct a

de novo review of the record. See 5 U.S.C. § 552(a)(4)(B). The court may grant summary

judgment based on information provided in an agency’s affidavits or declarations when they are

“relatively detailed and non-conclusory,” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C.

Cir. 1991) (citation omitted), and “not controverted by either contrary evidence in the record nor

by evidence of agency bad faith.” Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir.

1981). Such affidavits or declarations are “accorded a presumption of good faith, which cannot

be rebutted by purely speculative claims about the existence and discoverability of other

documents.” SafeCard, 926 F.2d at 1200 (citation and internal quotation marks omitted).

                                              ANALYSIS

        FOIA requires government agencies to release records upon request in order to “ensure an

informed citizenry, vital to the functioning of a democratic society, needed to check against

corruption and to hold the governors accountable to the governed.” NLRB v. Robbins Tire &

Rubber Co., 437 U.S. 214, 242 (1978). The statute provides that: “each agency, upon any request



                                                    3
for records which (i) reasonably describes such records and (ii) is made in accordance with

published rules . . . shall make the records promptly available to any person,” 5 U.S.C. §

552(a)(3)(A), unless the records fall within one of nine narrowly construed exemptions. See §

552(b); FBI v. Abramson, 456 U.S. 615, 630-31 (1982). This framework “represents a balance

struck by Congress between the public’s right to know and the government’s legitimate interest in

keeping certain information confidential.” Ctr. for Nat'l Sec. Studies v. DOJ, 331 F.3d 918, 925

(D.C. Cir. 2003), citing John Doe Agency v. John Doe Corp., 493 U.S. 146, 151 (1989).

       When an agency withholds documents or parts of documents, it must explain what it is

withholding and specify the statutory exemptions that apply. See Vaughn v. Rosen, 484 F.2d 820,

825–28 (D.C. Cir. 1973). Ultimately, an agency’s justification for invoking a FOIA exemption is

sufficient if it appears “logical” or “plausible.” Wolf v. CIA, 473 F.3d 370, 374-75 (D.C. Cir. 2007)

(citations omitted). An inadequate search may also constitute an improper withholding. See

Maydak v. U.S. Dep't. of Justice, 254 F. Supp. 2d 23, 44 (D.D.C. 2003). So, when an agency’s

search is questioned, the agency prevails on summary judgment if it shows through a non-

conclusory declaration that it made “a good faith effort to conduct a search for the requested

records, using methods which can be reasonably expected to produce the information requested.”

Oglesby v. U.S. Dep't of Army, 920 F.2d 57, 68 (D.C. Cir. 1990).

       Defendant argues that summary judgment is warranted in its favor because BOP conducted

a search reasonably calculated to uncover all relevant documents, and all non-exempt responsive

records have been released. Def.’s Mem. at 5-16. Plaintiff maintains that material facts are in

genuine dispute with regard to both the adequacy of the search and the asserted exemptions. See

generally Opp’n [Dkt. # 21].




                                                 4
       A. BOP’s Search for Records

       Plaintiff asserts that defendant “failed to identify the specific systems it searched for each

record.” Opp’n at 1. But BOP’s declarant has provided a comprehensive description of BOP’s

record systems and databases, and he has reasonably explained why the ones searched were most

likely to locate responsive records. See Wallace Decl. ¶¶ 7-15.

       Among the files searched were the Prison Intelligence Records System and database

TRUINTEL, which “is the system that stores everything in relation to inmate intelligence,” SOF

¶ 7, n.9; the Inmate Administrative Remedy Records System; the Inmate Central Records System,

which includes essentially all “information regarding an inmate” and “is maintained at the inmate’s

current . . . institution of confinement,” SOF ¶¶ 11-12; and the Federal Tort Claims Act Records

System.

       The declarant avers that upon receiving plaintiff’s request on June 25, 2018, NERO’s

Legal Office “sent a request-for-documents e-mail” to FCI Allenwood. Id. ¶ 16. An SIS

Technician searched “the TRUVIEW [inmate telephone records], TRUSCOPE [incidents,

contraband, and inmate activities], and TRUINTEL databases by plaintiff’s name and inmate

register number, identified BOP’s Office of Internal Affairs (“OIA”) as a location likely to have

responsive records, and forwarded responsive documents to NERO’s Legal Office. Wallace Decl.

¶ 16. A case manager at the Allenwood facility also searched plaintiff’s Inmate Central File and

forwarded a copy of plaintiff’s presentence investigation report, which was determined to be non-

responsive. Id.

       After inheriting plaintiff’s FOIA request on May 3, 2019, BOP’s declarant revisited the

search. He asked the SIS Technician about the search parameters and determined that plaintiff’s

request “for reports of evidentiary or scientific information could be addressed with records



                                                 5
regarding [his] urinalysis testing for contraband substances,” which located a responsive

document. Id. ¶ 19. In addition, the declarant “personally traveled” to FCI Allenwood “to learn

about” the TRUINTEL and TRUSCOPE databases, id. ¶ 20, asked BOP’s OIA “to search for . . .

any investigations or files concerning” plaintiff, and initiated searches at FCI Coleman, all of

which located responsive records. Id. ¶¶ 21-27.

       After “cross-referencing the results from separate databases, and chasing all available leads

concerning responsive records,” BOP’s declarant was satisfied that he “had conducted a

reasonably adequate search in response” to plaintiff’s FOIA request, id. ¶ 28, and the Court agrees.

The declarant has shown that he “liberally construed the request, followed leads,” and “searched

all areas reasonably likely to produce responsive record,” eventually “finding only duplicates or

deadends.” Id. At that point, the declarant reasonably “concluded that no areas remained to be

searched that were likely to render responsive documents.” Id.

       Given that showing, the Court cannot find the search to be deficient for failure to identify

the specific systems searched.

       Plaintiff also asserts that the search was inadequate because the declarant “made no attempt

to reference SENTRY[.]” Opp’n, SOF ¶ 34. But as the declarant has explained, while SENTRY

               is frequently the subject of requests[,] it is an electronic media
               application that is comprised of data of activities within the multiple
               BOP published systems of records. Inmate data is keyed into this
               database so that BOP employees nationwide can easily access
               certain inmate information. So, while a SENTRY report is an
               agency record, it is typically an electronic abstract of other record
               systems.

Wallace Decl. ¶ 8. Plaintiff has produced no evidence to create a genuine factual dispute with

respect to the reasonableness of defendant’s searches, including the more than adequate search for

records at FCI Coleman Low.       See Wallace Decl. ¶¶ 22-26; Pl.’s SOF ¶ 34 (positing that the



                                                  6
declarant “could have contacted” plaintiff’s former case manager at Coleman Low “who has first-

hand facts about the events”). Therefore, defendant is entitled to summary judgment on the search

question.

         B. FOIA Exemptions

         As explained in the government’s declarations and Vaughn indices, information was

withheld under FOIA exemptions 5, 6, and 7.

                                              Exemption 5

         FOIA Exemption 5 permits agencies to withhold “inter-agency or intra-agency

memorandums or letters which would not be available by law to a party other than an agency in

litigation with the agency.” 5 U.S.C. § 552(b)(5); see also U.S. Dep't of Interior v. Klamath Water

Users Protective Ass'n, 532 U.S. 1, 8 (2001) (holding that a record may be withheld under

Exemption 5 only if “its source [is] . . . a [g]overnment agency, and it . . . fall[s] within the ambit

of a privilege against discovery under judicial standards that would govern litigation against the

agency that holds it”). It “encompass[es] the protections traditionally afforded certain documents

pursuant to evidentiary privileges in the civil discovery context,” including (1) the attorney-client

privilege, (2) the executive “deliberative process” privilege, and (3) the attorney work-product

privilege. Taxation with Representation Fund v. IRS, 646 F.2d 666, 676 (D.C. Cir. 1981). The

agency seeking to withhold a document bears the burden of showing that an exemption applies.

Natural Res. Def. Council, Inc. v. Nuclear Regulatory Comm'n, 216 F.3d 1180, 1190 (D.C. Cir.

2000).

         First, “[t]he deliberative process privilege rests on the obvious realization that officials will

not communicate candidly among themselves if each remark is a potential item of discovery,” and

its purpose “is to enhance ‘the quality of agency decisions’ by protecting open and frank discussion



                                                    7
among those who make them within the [g]overnment.” Klamath, 532 U.S. at 8–9, quoting NLRB

v. Sears, Roebuck & Co., 421 U.S. 132, 151 (1975). Thus, the privilege only “protects agency

documents that are both predecisional and deliberative.” Judicial Watch, Inc. v. FDA, 449 F.3d
141, 151 (D.C. Cir. 2006); accord McKinley v. Bd. of Governors of Fed. Reserve Sys., 647 F.3d
331, 339 (D.C. Cir. 2011). “[A] document [is] predecisional if ‘it was generated before the

adoption of an agency policy’ and deliberative if ‘it reflects the give-and-take of the consultative

process.’ ” Judicial Watch, 449 F.3d at 151, quoting Coastal States Gas Corp. v. U.S. Dep't of

Energy, 617 F.2d 854, 866 (D.C. Cir. 1980).

       Second, the attorney-client privilege protects confidential communications from clients to

their attorneys made for the purpose of securing legal advice or services, and “is not limited to

communications made in the context of litigation or even a specific dispute.” Coastal States, 617
F.2d at 862. The privilege also protects communications from attorneys to their clients that “ ‘rest

on confidential information obtained from the client.’ ” Tax Analysts v. IRS, 117 F.3d 607, 618

(D.C. Cir.1997), quoting In re Sealed Case, 737 F.2d 94, 99 (D.C. Cir. 1984); see also Mead Data

Cent., Inc. v. U.S. Dep't of Air Force, 566 F.2d 242, 254 (D.C. Cir. 1977). In the FOIA context,

the agency is the “client” and the agency's lawyers are the “attorneys” for the purposes of attorney-

client privilege. See In re Lindsey, 148 F.3d 1100, 1105 (D.C. Cir. 1998), citing Coastal States,
617 F.2d at 863.

       Finally, the attorney work product privilege protects materials that reflect the “ ‘mental

processes of the attorney,’ ” Klamath, 532 U.S. at 8, quoting United States v. Nobles, 422 U.S.
225, 238 (1975), when the materials were “ ‘prepared in anticipation of litigation or for trial.’ ”

Judicial Watch, Inc. v. DOJ, 432 F.3d 366, 369 (D.C. Cir. 2005), quoting Fed. R. Civ. P. 26(b)(3).

An agency can satisfy the “in anticipation of litigation” standard by “demonstrating that one of its



                                                 8
lawyers prepared a document in the course of an investigation that was undertaken with litigation

in mind,” even if no specific lawsuit has begun. SafeCard Servs., Inc. v. SEC, 926 F.2d 1197,

1202 (D.C. Cir. 1991).

       BOP withheld as attorney work product documentation of “investigations conducted in

response to Mr. Ramdeo’s administrative tort claim filings, which were created for Supervisory

Attorney Jeffrey Middendorf.” Wallace Decl. ¶ 31; Vaughn Index, Doc. # 3. The investigations

“were prepared for a BOP attorney in anticipation of litigation, and “they informed the legal

strategies of the DOJ attorneys who are litigating the pending claims on behalf of the Government.”

Wallace Decl. ¶¶ 32-33. “The circuit’s case law is clear that ‘[t]he work-product doctrine simply

does not distinguish between factual and deliberative material.’” Judicial Watch, Inc., 432 F.3d

at 371, quoting Martin v. Office of Special Counsel, 819 F.2d 1181, 1187 (D.C. Cir. 1987). “[I]f

a document is fully protected as work product, then segregability is not required.” Id. So, BOP’s

withholding of attorney work product records is justified, notwithstanding plaintiff’s speculative

allegations of misconduct. Opp’n, SOF ¶ 12 [Dkt. # 21].

                                      Exemptions 6 and 7

       FOIA Exemption 6 exempts from mandatory disclosure “personnel and medical files and

similar files the disclosure of which would constitute a clearly unwarranted invasion of personal

privacy.” 5 U.S.C. § 552(b)(6). FOIA Exemption 7 protects from disclosure “records or

information compiled for law enforcement purposes,” but only to the extent that disclosure would

cause one of the enumerated harms set out in the exemption’s subparts. 5 U.S.C. § 552(b)(7);

Abramson, 456 U.S. at 622. Exemptions 6 and 7(C) concern personal privacy interests, and they

are often cited together as justification for withholding the same records. Exemption 7(C) protects

from disclosure information in law enforcement records that “could reasonably be expected to



                                                9
constitute an unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). Exemption

7(C)’s threshold of harm is lower than Exemption 6’s “clearly unwarranted” requirement.

       Defendant redacted the identifying information of “third-party inmates, citizens, and line-

level BOP staff” under both exemptions, but it concedes that Exemption 7(C) does not apply to

“the tort claim filings and investigations,” SOF ¶ 33, n.18, so it now relies on Exemption 6 only to

justify “the minimal redactions of staff names” from those documents, Wallace Decl. ¶ 34, n.19.

“Congress’ primary purpose in enacting Exemption 6 was to protect individuals from the injury

and embarrassment that can result from the unnecessary disclosure of personal information.”

Multi Ag Media LLC v. Dep't of Agric., 515 F.3d 1224, 1228 (D.C. Cir. 2008), quoting In United

States Department of State v. Washington Post Co.,456 U.S. 595, 599 (1982) (emphases in

original). BOP’s declarant explains that the affected individuals “have strong privacy interests in

avoiding unwanted public attention and the harassment, embarrassment, and derogatory inferences

that spring from having their identities made public in prison records,” and that such publicity

“could subject prison staff to unnecessary, unofficial questioning concerning prison matters.”

Wallace Decl. ¶ 34. In contrast, BOP did not redact the names of “BOP attorneys and staff at the

associate warden level and above” since “their more public-facing official duties” diminish “their

legitimate privacy expectation.” Id. ¶ 35.

       BOP’s declarant avers that “[e]ach time exemption (b)(6) was used, the privacy interest of

the third-party individual was weighed against the public’s interest” and “not, at any place in [the]

Request or Complaint” has plaintiff “identified a specific public interest.” Id. ¶ 36. Whether the

latter is accurate will be discussed under Exemption 7(C) since “the privacy inquiry of Exemptions

6 and 7(C) [are] essentially the same.” Judicial Watch, Inc. v. DOJ, 365 F.3d 1108, 1125 (D.C.

Cir. 2004).



                                                 10
                                                Exemption 7

        Based on plaintiff’s June 2019 clarifying letter, and the complaint allegations, defendant

has reasonably interpreted plaintiff’s request as seeking “to obtain records from investigatory

enforcement proceedings of staff he formally accused of misconduct.” Wallace Decl. ¶ 37. And

BOP’s declarant has dutifully differentiated the responsive records that reasonably satisfy the

threshold law enforcement requirement, see id. ¶¶ 44-50, from those that do not, id. ¶ 35.

        Defendant BOP has invoked several prongs of Exemption 7, related to law enforcement

records, in withholding certain records. As a threshold matter, “[l]aw enforcement entails more

than just investigating and prosecuting individuals after a violation of the law,” and it “includes…

proactive steps designed to prevent criminal activity and to maintain security.” Elec. Privacy Info.

Ctr. v. U.S. Dep't of Homeland Sec., 777 F.3d 518, 522 (D.C. Cir. 2015) (internal quotation marks

and citation omitted) (ellipsis in original).

                                                  Exemption 7(C)

        In determining whether Exemption 7(C) applies to particular information, the Court must

balance an individual’s interest in privacy against the public interest in disclosure. See ACLU v.

DOJ, 655 F.3d 1, 6 (D.C. Cir. 2011). The privacy interest at stake belongs to the individual, not

the government agency, see Reporters Comm., 489 U.S. at 763-65, and an individual has a “strong

interest in not being associated unwarrantedly with alleged criminal activity.” Stern v. FBI, 737
F.2d 84, 91-92 (D.C. Cir. 1984). “[T]he only public interest relevant for purposes of Exemption

7(C) is one that focuses on ‘the citizens’ right to be informed about what their government is up

to.’ ” Davis v. Dep’t of Justice, 968 F.2d 1276, 1282 (D.C. Cir. 1992), quoting Reporters Comm.,
489 U.S. at 773. It is a FOIA requester’s obligation to articulate a public interest sufficient to

outweigh an individual’s privacy interest, and the public interest must be significant. See Nat'l



                                                    11
Archives & Records Admin. v. Favish, 541 U.S. 157, 172 (2004). The Court of Appeals has

explained that

                 [a]s a result of [e]xemption 7(C), FOIA ordinarily does not require
                 disclosure of law enforcement documents (or portions thereof) that
                 contain private information . . . . [because] privacy interests are
                 particularly difficult to overcome when law enforcement
                 information regarding third parties is implicated . . . . Moreover, the
                 Supreme Court has made clear that requests for such third party
                 information are strongly disfavored. That is particularly true when
                 the requester asserts a public interest—however it might be styled—
                 in obtaining information that relates to a criminal prosecution.

Blackwell v. FBI, 646 F.3d 37, 41 (D.C. Cir. 2011) (citations and internal quotation marks omitted).

        As indicated above under Exemption 6, defendant redacted the names of third-party

inmates, “line-level BOP staff and former staff,” and on one page the “personally identifiable

information” of “a targeted staff member.” Wallace Decl. ¶¶ 54, 56; Vaughn Index, Doc. # 4

p. 61. The declarant explains that the release of such information “would or could cast these

individuals in an unfavorable or negative light, causing irreparable damage to reputations,

embarrassment, harassment, threats of reprisal, comment, speculation, and stigma.” Wallace Decl.

¶ 52.

        The government has justified withholding third-party information. Therefore, the Court

must “weigh the ‘privacy interest in non-disclosure against the public interest in the release of the

records.’” Lepelletier v. FDIC, 164 F.3d 37, 46 (D.C. Cir. 1999), quoting Nat'l Ass'n of Retired

Fed. Emps. v. Horner, 879 F.2d 873, 874 (D.C. Cir. 1989). The Court of Appeals instructs:

                 The public interest to be weighed against the privacy interest in this
                 balancing test is the extent to which disclosure would serve the core
                 purposes of the FOIA by contribut[ing] significantly to public
                 understanding of the operations or activities of the government.
                 Thus, unless a FOIA request advances the citizens’ right to be
                 informed about what their government is up to, no relevant public
                 interest is at issue.


                                                   12
Nat’l Ass’n of Home Builders, 309 F.3d at 33-34 (internal quotation marks and citations omitted)

(alteration in original). To trigger the balancing requirement, plaintiff must demonstrate the

requisite level of public interest by producing evidence of official misconduct “that would warrant

a belief by a reasonable person that the alleged Government impropriety might have occurred.”

Favish, 541 U.S. at 174. Otherwise, there is no “counterweight on the FOIA scale for the court to

balance against the cognizable privacy interests in the requested records.” Id. at 174-75.

        Plaintiff points to his Exhibit A as evidence that BOP has “a practice, pattern and custom

of engaging in misconduct,” which he asserts outweighs the privacy interests of the individuals

whose identities are protected in this case. Opp’n, SOF ¶ 14. Plaintiff’s exhibit appears to be an

article from Prison Legal News reporting on a memorandum released on January 2, 2019, by the

U.S. House Subcommittee on National Security, which concluded that high-level BOP officials

had engaged in abusive misconduct and retaliation. According to the article, the subcommittee

had found that “the lenient treatment” accorded BOP’s senior officials “was in marked contrast to

the harsh punishments that rank-and-file prison employees often received for minor infractions,”

and the subcommittee’s “memorandum did not address the impact of misconduct by BOP officials

on federal prisoners[.]” Pl.’s Ex. A.

        While potential misconduct by prison officials is a serious matter, the relevance of

plaintiff’s exhibit to the particular matters at hand is questionable at best. Plaintiff does not dispute

that his “allegations concern only individual actions by line-level BOP staff and former staff,” and

that “[n]o staff member in a significant leadership or policy-making capacity is involved.” Wallace

Decl. ¶ 56. Furthermore, the withheld names in this case do not include “staff at the associate

warden level and above.” Wallace Decl. ¶ 35. So, plaintiff’s “evidence” is “simply not very

probative” of BOP’s “behavior or performance.” Mays v. Drug Enforcement Admin., 234 F.3d
13
1324, 1327 (D.C. Cir. 2000) (internal quotation marks and citation omitted). Since, as the Supreme

Court has instructed, “[a]llegations of government misconduct are easy to allege and hard to

disprove, . . . courts must insist on a meaningful evidentiary showing” of a public interest. Favish,
541 U.S. at 175 (citation internal quotation marks and citation omitted). Otherwise, as the Court

concludes here, the balancing test is simply not “in[] play.” Id. As for the redactions under

Exemptions 6 and 7(C), then, the government is entitled to summary judgment.

                                          Exemption 7(E)

       Exemption 7(E) authorizes an agency to withhold

               records or information compiled for law enforcement purposes, but
               only to the extent that the production of such law enforcement
               records or information . . . would disclose techniques and procedures
               for law enforcement investigations or prosecutions, or would
               disclose guidelines for law enforcement investigations or
               prosecutions if such disclosure could reasonably be expected to risk
               circumvention of the law.

5 U.S.C. § 552(b)(7)(E). “Under [D.C. Circuit] precedents, [e]xemption 7(E) sets a relatively low

bar for the agency to justify withholding: ‘Rather than requiring a highly specific burden of

showing how the law will be circumvented, exemption 7(E) only requires that the [agency]

demonstrate logically how the release of the requested information might create a risk of

circumvention of the law.’” Blackwell, 646 F.3d at 42, quoting Mayer Brown LLP v. IRS, 562
F.3d 1190, 1194 (D.C. Cir. 2009).

       BOP applied this exemption to redact from a “TRUFONE report [certain] call data from

October and November 2013.” Wallace Decl. ¶ 58; Vaughn Index, Doc. # 6, p. 77 (describing

withheld information as “call information maintained for investigative purposes”). The report

includes locations and numbers of plaintiff’s callers, but it also contains information as to whether

“calls were locked possibly for inspection or investigation and monitored.” Wallace Decl. ¶ 58



                                                 14
(parenthesis omitted). BOP redacted notations that if disclosed could “warn an inmate about

whether he is under investigation, what level of scrutiny is being placed on his communications,

and whether past calls were preserved.” Wallace Decl. ¶ 58. The declarant explains how such

information could reasonably assist the inmate with circumventing the law by, inter alia, devising

a plan to smuggle in contraband or to escape. See id. Therefore, summary judgment is granted as

to the Exemption 7(E) withholdings.

                                         Exemption 7(F)

       Exemption 7(F) protects from disclosure information in law enforcement records that

“could reasonably be expected to endanger the life or physical safety of any individual.” 5 U.S.C.

§ 552(b)(7)(F). The “phrase ‘any individual’ makes clear that Exemption 7(F) . . . shields the life

or physical safety of any person.” Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec., 777
F.3d 518, 525 (D.C. Cir. 2015). The Court of Appeals has observed that like Exemption 7(E), the

language of Exemption 7(F) “is very broad,” and it “does not require that a particular kind of

individual be at risk of harm; ‘any individual’ will do.” Pub. Employees for Envtl. Responsibility

v. U.S. Section, Int'l Boundary & Water Comm'n, U.S.-Mexico, 740 F.3d 195, 205 (D.C. Cir. 2014)

(citation omitted). In addition, “[d]isclosure need not definitely endanger life or physical safety;

a reasonable expectation of endangerment suffices.” Id.

       BOP applied this exemption “in tandem with” Exemption 7(E) “to protect staff, inmates

and visitors.” Wallace Decl. ¶ 59. It also applied Exemption 7(F) to information redacted from

an Administrative Detention Order that identifies the need for and the time and date of an inmate’s

admission to restricted housing, Vaughn Index, Doc. # 4, pp. 41-53; and information redacted from

SENTRY Inmate Profile reports, which provide “a snapshot of almost all relevant information

regarding an inmate” including “housing assignments, religious preferences, medical restrictions,



                                                15
and release preparation,” Vaughn Index, Doc #4 pp. 62-63. BOP’s declarant has explained “in

innumerable way[s], taking into account inmate ingenuity” how the release of the redacted

information could place individuals in harm’s way. See Wallace Decl. ¶¶ 58-61. Therefore,

summary judgment is granted on the Exemption 7(F) withholdings.

C. Record Segregability

       BOP’s publicly filed declaration asserts that plaintiff has been provided “all reasonably

segregable nonexempt information” and that the withholdings were “narrowly tailored to protect

only the exempt material[.]” Wallace Decl. ¶ 63. The declarant also asserts correctly that the

attorney work product materials “are not amenable to segregability.” Id. The declarant explained

that “[f]urther description” of the withheld information . . . could identify the actual exempt

information the BOP has protected.” Id. Consequently, defendant was permitted to file under seal

an ex parte declaration and Vaughn Index describing the documents that were withheld in full

[Dkt. # 18]. The Court has reviewed those submissions in camera and finds the withholdings

under exemptions 2, 6, 7(C), 7(E), and 7(F) to be justified.

                                         CONCLUSION

       For the foregoing reasons, the Court grants defendant’s motion for summary judgment. A

separate Order accompanies this Memorandum Opinion.




                                                     AMY BERMAN JACKSON
DATE: March 25, 2020                                 United States District Judge


                                                16